DETAILED ACTION
Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 29 November 2021.
Please note that the remarks (page 9) state that claim 9 has been cancelled, however this is not reflected in the status of the claims filed on 29 November 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Election/Restrictions
Newly submitted claims 10 and 11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims were directed to a product while new claims 10 and 11 are directed to a method of fabrication for formula 1 and formula 2, respectively.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10 and 11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
*  *  *  *  *
Claim Interpretation
	Independent claim 1 is a product claim using the open transition term “comprising.”  It is directed to a multi-layer edible strip wherein the first and second layers comprise active medicinal ingredients and a third layer is a food film base that 
*  *  *  *  *
Specification
The amendment filed on 29 November 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Paragraph [7]: The multi-layer edible strip has a method of fabrication for formulation 1 consisting in the steps of: a) active ingredients for solution A and active ingredients for solution B are poured into separate non-stick molds for drying those active ingredients being selected from the group consisting of but not limited to THC, CBD, WPI, guaranine, ginkgo biloba, ginseng, echinacea, and ascorbic acid (vitamin C); b) solution A and solution B are mixed with plasticizers, modified pullulans, and starches previously diluted in hot water; c) the resulting mixtures are refrigerated down to 5_degrees Celsius then stirred to ensure a liquid consistency and avoid crystallization; d) once the mixture has cooled, approximately half of solution B is poured into solution A; e) at the moment of mixture saturation, the stirring is increased to 12,500 RPMs, and carbon dioxide is injected to liquefy solution A and solution B; f) pressure is gradually increased from 1 to 4 bars during a period of 5 minutes; g) once the carbon dioxide is mixed-in, the remainder of solution B is added to the mixture; h) the mixture is stirred at 9000 RPMs until solutions A and B are completely dissolved into the mixture and the homogenization of the film base; i) the mixture is poured into molds and heated to 350 degrees Celsius on a conveyor. 

The multi-laver edible strip has an alternate method of fabrication for formulation 2 consisting in the steps of: a) active ingredients for solution A and active ingredients for solution B are poured into separate non-stick molds for drying those active ingredients being selected from the group consisting of but not limited to THC, CBD, WPI, guaranine, ginkgo biloba, ginseng, echinacea, and ascorbic acid (vitamin C); b) the active ingredients are prepared and diluted in a solution of deionized water then heated to 40 degrees Celsius; c) the resulting mixture is refrigerated down to 5 degrees Celsius then mixed to ensure a liquid consistency and avoid crystallization; d) once the mixture has cooled, approximately half of the active ingredient solution B is poured into solution A; e) at the moment of mixture saturation, the stirring is increased to 12,500 RPMs, and carbon dioxide is injected to liquefy the formula; f) pressure is gradually increased from 1 to 4 bars during a period of 5 minutes; g) once the carbon dioxide is mixed-in, the remainder of solution B is added to the mixture; h) the mixture is stirred at 9000 RPMs until solutions A and B are completely dissolved into the mixture and the homogenization of the film base: i) the mixture is poured into molds and heated to 350 degrees Celsius on a conveyor. 
Regarding paragraph [7], formula 1 and formula 2 are disclosed in Figure 4, however not with the method described above. 
Applicant is required to cancel the new matter in the reply to this Office Action.
*  *  *  *  *

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0054615 (“Straub”) in view of US 2020/0054551 (“Lindsay”) further in view of US 2017/0112855 (“Modi”).
Regarding instant claim 1 and 2, Straub teaches a pharmaceutical compositions which can be in the form of an oral dosage form such as a dissolvable sheet (claim 4 and [0078]). The pharmaceutical compositions comprise a first active pharmaceutical component and a second active pharmaceutical component. The compositions may be constructed in such a manner as to limit the physical contact between the first and second active pharmaceutical components, thus preventing any degradation of the active pharmaceutical components resulting from interaction between the two components (abstract). A trilayered dosage form comprises a middle layer comprising inert materials [0193]. Note that the middle layer is made of fillers, binding agents, disintegrants, glidants and lubricants (Table 13) wherein all these categories are described as having multiple of food grade materials (see [0045] for fillers, [0048] for disintegrants, [0049] for binding agents, [0058] for glidants and [0059] for lubricants). The drug may be a naturally-occurring plant-derived drug such as marijuana and the compositions described herein can be used to treat patients addicted to these substances generally and/or to a more specific ingredient therein ([0129, 0134]. The reference also teaches the limitation recited in claim 4, since Straub does not provide a specific adhesive material between the layers and since the middle layer contain food- grade materials as discussed hereinabove and is located between the other two layers it would be obvious that the materials included in the middle layer have adhesive characteristics. Regarding instant claim 5, the reference teaches that the compositions of the active agents comprise surface active agents [0036]. The surface active agents comprise lecithin [0047]. Regarding claim 6, the multilayered dosage form contains pregelatinized starch and sodium starch glycolate [0048]. Regarding claim 7, the reference discloses using ascorbic acid [0051]. As per instant claim 9, the claim uses the transitional phrase “consisting of’ which herein limits the multi-layer edible strip to three layers only; however, the phrase does not limit the composition of each layer by any means because of using the phrases “formulation including” and “food film base” which do not specify what would be included and/or excluded from these formulations. Thus, the claim is properly rejected because Straub teaches a tri-layered sheet wherein the drug can be marijuana and the middle layer comprise food grade isolating material.
The reference lacks teaching the dimension recited in claim 3 and the amount of THC in the dosage form of claim 8.
Lindsay teaches sublingual cannabis dosage forms. The dosage form can be in the form of a strip [0004, 0065 and 0149] and comprise THC ([0003, 0013, 0144, 0155, 0156, 0162, 0164, 0240-0244, 0326-0327, 0382], Tables 3-6 Example 11). Regarding instant claim 3, the reference teaches a thickness of about 0.1 mm [0389] which is within the range recited in the claim and also a range between 0.1 mm to about 3.0 mm [0181] which overlaps with the range recited in the claim. Regarding instant claim 8, Lindsay teaches that the strip may contain 15 mg, 20 mg and 25 mg [0157 and 0159].
Neither of the references teaches using the whey isolate protein of claim 7
Modi teaches orally administrable composition comprising at least one physiologically acceptable film forming agent. The composition is in the form of a wafer having a thickness of 0.1 mm [0101]. The film-forming agent is whey protein isolate (claim 13 and [0071] and the active agent is a cannabinoid including delta-9 tetrahydrocannabinol (THC) (claims 11 and 19 and [0092)).
The newly added method step to claim 1 is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
lt would have been obvious to a person having ordinary skill in the art to combine the Lindsay and Modi with Straub because the three references are in the same field of endeavor of having an oral thin dosage form containing a cannabinoid; as such the artisan would keep to the guidance provided by Lindsay by choosing and optimizing the thickness of 0.1 mm and the amount of THC in the strip of 15 mg, 20 mg and 25 mg to be administered for the subjects in need thereof. The person having ordinary skill would have also been motivated to modify the composition of the sheet disclosed by Straub through using the whey protein isolate as a film-forming agent in the sheet because whey protein isolate have multiple significant health benefits being nutritious because of being rich in essential amino acid which are not generated in the body, and which must be acquired from external sources.  
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 29 November 2021 have been fully considered but they are not persuasive.
Applicant argues that “[n]one of the prior art makes use of CO2 in their fabrication process” and that “[t]here is no teaching of the integration of carbon dioxide allowing to “overdose” the active ingredients in the solution and ultimately to achieve a higher concentration of medicinal active agents in a stable and durable film.”  See remarks, page 9.
In response, Examiner respectfully submits that the claims are directed to a product, not a process of making, and a process step in a product-by-process claim does not determine patentability of the product, as explained in the substantive rejection.
Regarding carbon dioxide allowing to “overdose” the active ingredients, this is not claimed.
*  *  *  *  *


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615